 



EXHIBIT 10.32
SUMMARY OF AIRNET SYSTEMS, INC. 2007 INCENTIVE COMPENSATION PLAN
On March 28, 2007, the Board of Directors of AirNet, upon the recommendation of
the Compensation Committee, adopted the 2007 Incentive Compensation Plan (the
“2007 Incentive Plan”). The purpose of the 2007 Incentive Plan is to promote the
following goals of AirNet for the fiscal year ending December 31, 2007 (the
“2007 fiscal year”) by providing incentive compensation to certain employees of
AirNet:

  •   attaining designated levels of pre-tax income;     •   achieving
designated levels of Express Services revenues and contribution margin;     •  
reducing AirNet’s operating costs;     •   establishing AirNet as the express
air carrier of choice for highly controlled and time sensitive shipments;     •
  leveraging AirNet’s aviation infrastructure to improve contribution margin;  
  •   operating in all areas of AirNet’s business in an absolutely safe, highly
professional, dependable, efficient and customer focused manner; and     •  
developing AirNet’s leadership team.

Participants in the 2007 Incentive Plan include AirNet’s executive officers –
Bruce D. Parker (Chairman of the Board and Chief Executive Officer), Gary W.
Qualmann (Chief Financial Officer, Treasurer and Secretary), Larry M. Glasscock,
Jr. (Senior Vice President, Express Services), Jeffery B. Harris (Senior Vice
President, Bank Services), Ray L. Druseikis (Controller and Principal Accounting
Officer) and Craig A. Leach (Vice President, Information Systems), — and certain
department managers and department directors. As of the date of this Annual
Report on Form 10-K, there were 37 participants in the 2007 Incentive Plan.
The targeted incentive compensation payment a participant may earn under the
2007 Incentive Plan ranges from 20% to 100% of the participant’s base salary,
depending upon such participant’s level of responsibility for achieving AirNet’s
goals for the 2007 fiscal year. The targeted percentage of annual base salary
that each of AirNet’s executive officers may earn as incentive compensation
under the 2007 Incentive Plan is as follows: Bruce D. Parker, 100%; Gary W.
Qualmann, Larry M. Glasscock, Jr., and Jeffery B. Harris, 75%; Ray L. Druseikis
and Craig A. Leach, 50%.
Payments under the 2007 Incentive Plan will be based on a combination of
AirNet’s (i) pre-tax income for the 2007 fiscal year, (ii) Express Services
revenues and contribution margins for the 2007 fiscal year, and (iii) the
achievement of personal goals assigned to each participant. The Compensation
Committee determines the personal goals of the Chief Executive Officer. The
Chief Executive Officer determines the personal goals for the other executive
officers, which are reviewed and approved by the Compensation Committee. The
personal goals of other participants are approved by the Chief Executive Officer
and are reviewed by the Compensation Committee. The personal goals approved by
the Compensation Committee for each of the executive officers relate to specific
business objectives related to general business operations (e.g., regulatory
compliance, expense reductions, etc.) and each business segment (e.g., execution
of specific contracts with customers and vendors, cost reductions, service
improvements, etc.).
With the exception of Bruce D. Parker, no incentive compensation will be paid
under the 2007 Incentive Plan unless AirNet achieves at least 80% of its
targeted pre-tax income for the 2007 fiscal year. Mr. Parker will be eligible to
receive the portion of his incentive compensation potential allocated to his
personal goals without regard to AirNet’s attainment of its financial
objectives. Once this designated threshold level of pre-tax income is achieved,
potential incentive compensation payouts will increase at predetermined levels
until the maximum incentive compensation payout of approximately $1.7 million is
reached at approximately 140% of AirNet’s targeted pre-tax income for the 2007
fiscal year.
Once the aggregate potential incentive compensation payout is determined based
upon the level of pre-tax income achieved by AirNet during the 2007 fiscal year,
each participant’s incentive compensation payment will be determined based upon
the following three components of the 2007 Incentive Compensation Plan
(i) pre-tax income for the 2007 fiscal year; (ii) Express Services revenues and
contribution margins for the 2007 fiscal year, and (iii) the achievement of
personal goals. With the exception of Mr. Parker, 20% of each participant’s
incentive compensation payout is allocated to the attainment of personal goals.
Forty percent of Mr. Parker’s incentive compensation payment is allocated to the
attainment of personal goals. The portion of each participant’s incentive
compensation potential that is not allocated to the attainment of personal goals
will be allocated to the attainment of predetermined levels of pre-tax income
and Express Services revenues and contribution margin based upon such
participant’s responsibility for achieving such goals.

 



--------------------------------------------------------------------------------



 



No incentive compensation will be earned with respect to the Express Services
component of the 2007 Incentive Plan unless AirNet achieves at least 100% of its
targeted Express Services revenues and contribution margin. Once the designated
threshold levels of Express Services revenues and contribution margin are
achieved, potential incentive compensation payouts under the Express Services
component of the 2007 Incentive Plan will increase at predetermined levels until
the maximum Express Services compensation payout level is achieved.
Mr. Parker’s incentive compensation payments under the 2007 Incentive Plan will
be based upon the achievement of certain pre-determined financial objectives and
personal goals for the first six months of the 2007 fiscal year and the last six
months of the 2007 fiscal year. Mr. Parker will be eligible to receive up to 50%
of his annual base salary in each six-month period, subject to the attainment of
Mr. Parker’s predetermined financial objectives and personal goals. In each
six-month incentive compensation period, Mr. Parker’s incentive compensation
potential will be allocated among Mr. Parker’s financial objectives and personal
goals as follows:

  •   30% of Mr. Parker’s incentive compensation potential will be based upon
attaining at least 100% of the targeted pre-tax income for the applicable
six-month period;     •   30% of Mr. Parker’s incentive compensation potential
will be based upon attaining at least 100% of the targeted Express Services
revenues and contribution margin for the applicable six-month period; and     •
  40% of Mr. Parker’s incentive compensation potential in will be based upon the
attainment of the personal goals established for Mr. Parker by the Board of
Directors.

The Board of Directors established the following personal goals for Mr. Parker
for the 2007 fiscal year:

  •   development of an AirNet operating vision, including specific objectives
and strategy;

  •   development of a chief executive officer succession plan; and

  •   developing AirNet’s management into an integrated team working to achieve
specific objectives.

The Board of Directors will evaluate Mr. Parker’s performance at the end of each
six month incentive compensation period and determine his incentive compensation
payment based upon AirNet’s financial performance and achievement of
Mr. Parker’s personal goals during such period. In the event the Board of
Directors approves a strategic alternative that is completed based upon Mr.
Parker’s efforts, Mr. Parker will be deemed to have met all his financial
objectives and personal goals for the six month incentive compensation period in
which the strategic alternative is completed. In such event, Mr. Parker will be
entitled to receive his maximum incentive compensation for such six month
period, prorated from the first day of such six month period to the date the
strategic alternative is completed.
Except for payments to Mr. Parker and AirNet’s other executive officers,
payments under the 2007 Incentive Plan will be paid in quarterly payments
commencing with the first quarter of the 2007 fiscal year based upon AirNet’s
year to date financial performance. With the exception of Mr. Parker, payments
of incentive compensation to
AirNet’s executive officers will be made in the first quarter of the fiscal year
ending December 31, 2008 based upon AirNet’s performance and each executive
officer’s performance for the 2007 fiscal year. Mr. Parker’s incentive
compensation payments will be made in two installments no later than July 31,
2007 and March 15, 2008. In order to receive a payment, a participant must be
actively employed by AirNet at the time the payment is made. New employees who
qualify for the 2007 Incentive Compensation Plan will be eligible to participate
on the first day of the calendar quarter following their date of hire.
In the event the incentive compensation payments otherwise available for payment
under the 2007 Incentive Plan based upon AirNet’s level of pre-tax income are
not to be paid to certain participants as a result of such participants’ failure
to attain their personal goals or AirNet’s failure to attain the predetermined
levels of Express Services revenues or contribution margin, such unpaid amounts
may be awarded at the discretion of the Compensation Committee to participants
in the 2007 Incentive Plan or to other employees of AirNet not participating in
the 2007 Incentive Plan. In the event such discretionary awards are made to any
participant, including AirNet’s executive officers, the total incentive
compensation payment to any such participant may exceed the targeted incentive
compensation payment to such participant as described above.
The Compensation Committee may amend, modify or terminate the 2007 Incentive
Plan at any time.

 